NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



MAHMOUD KAHEEL,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-2380
                                   )
AWATIF HAMMUD,                     )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 6, 2018.

Appeal from the Circuit Court for
Hillsborough County; Christine K. Vogel,
Senior Judge.

Peter N. Macaluso of Law Office of Peter N.
Macaluso, Tampa, for Appellant.

No appearance for Appellee.



PER CURIAM.


             Affirmed.


VILLANTI, KHOUZAM, and SALARIO, JJ., Concur.